Citation Nr: 0401127	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from September 1963 to 
September 1965.

In a September 1996 rating decision the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss.  The veteran filed a Notice of Disagreement (NOD) with 
that decision in November 1996.  The RO issued a Statement of 
the Case in November 1996.  The record shows that the veteran 
did not submit a timely Substantive Appeal and therefore did 
not perfect his appeal.  

In January 1998,  the RO received the veteran's request to 
reopen his claim of service connection for bilateral hearing 
loss.  In an October 1999 rating decision the RO reopened and 
denied the veteran's claim of service connection for 
bilateral hearing loss and denied the claim as not well 
grounded.  The veteran did not appeal that decision.  

The concept of a well-grounded claim was eliminated by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), which was enacted on 
November 9, 2000.  The VCAA also provided for the re-
adjudication of any claim denied as not being well grounded 
after July 14, 1999.  See the VCAA, § 7, subpart (b).  Based 
on this provision, in January 2002 the RO re-adjudicated the 
veteran's claim and denied the claim based on the current 
standard of review.  The veteran disagreed with the January 
2002 rating decision and initiated this appeal.  The appeal 
was perfected with the veteran's timely submission of his 
substantive appeal, in January 2003.  

In his January 2003 substantive appeal, the veteran requested 
a personal hearing before a Veterans law judge.  However, the 
record shows that the veteran cancelled the requested 
hearing, which had been scheduled for April 30, 2003.  


FINDINGS OF FACT

1.  In a September 1996 decision the RO denied entitlement to 
service connection for hearing loss for the right and left 
ear.  The veteran was notified of that decision and did not 
appeal.

2.  The evidence submitted subsequent to the September 1996 
decision is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
material, because it bears directly and substantially on the 
issue on appeal, that being whether the veteran's bilateral 
hearing loss, is related to an in-service disease or injury, 
and it need be considered in order to fairly decide the 
merits of his claim.

3. A preponderance of the medical evidence and other evidence 
of record does not support a conclusion that the veteran's 
claimed bilateral hearing loss is causally related to his 
military service or any incident thereof.


CONCLUSIONS OF LAW

1. The September 1996 rating decision in which the RO denied 
entitlement to service connection for bilateral hearing loss 
is final; new and material evidence has been submitted; and 
the claim is reopened.  38 U.S.C. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2. Bilateral hearing loss was not incurred as a result of 
active military service.        38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1131, 1132, 1137, 1153 (West 2002); 38 C.F.R.§§ 
3.303, 3.306, 3.307, 3.309, 3.385 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In the interest of clarity, the 
Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the facts and evidence.

Finality/new and material evidence

As noted by the Board in the Introduction, the veteran's 
initial claim of entitlement to service connection for 
bilateral hearing loss was denied in an unappealed September 
1996 RO decision.  The claim was again denied as not well 
grounded in an October 1999 rating decision, which was also 
unappealed.  The current appeal stems from the January 2002 
readjudication of the veteran's claim on its merits.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that if service connection for a 
claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

The October 1999 rating decision which determined that the 
veteran's claim was not well grounded has been rendered void 
by § 7, subpart (b) of the VCAA.  As an initial matter, 
therefore, the Board must determine whether new and material 
evidence has been submitted to reopen the claim that was 
finally denied in September 1996.  See 38 U.S.C.A. § 5108 
(West 2002).

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
in January 1998, the earlier version of the law remains 
applicable in this case.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

The Board finds that new and material evidence has been 
submitted since the September 1996 rating decision.  In 
particular, the record now includes evidence that links a 
current diagnosis of bilateral hearing loss with the 
veteran's service.  This evidence was not in the record prior 
to the September 1996 rating decision.  Therefore, the Board 
reopens the veteran's claim. 

The veteran's claim has been denied on the merits by the RO.  
The Board is therefore of the opinion that the veteran will 
not be prejudiced by its consideration of this issue on its 
merits without returning it to the RO for additional 
adjudication.
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993) 

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court)  
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 1999 rating decision, by the November 1996 and the 
January 2003 statement of the cases (SOCs) of the pertinent 
laws and regulations and the need to submit additional 
evidence.  

Crucially, in December 2001, the RO sent the veteran a letter 
that notified him of the signed VCAA.  The letter also 
identified what information or evidence was necessary to 
support his claim.  Crucially, the veteran was informed by 
the RO by means of this letter as to the kind of evidence he 
was required to provide and the kind of evidence VA would 
attempt to obtain on his behalf.  The letter explained that 
VA would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records. 



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
The RO obtained the veteran's service medical records.  The 
veteran was afforded a VA examination in November 2002, the 
results of which are reported in some detail below.  

The veteran indicated in a statement in support of his claim 
that "There is no record of the hearing tests that I 
received in Germany while I was in service.  They are missing 
from my military file."  

The record contains audiology reports from the veteran's 
enlistment and separation physical examinations.  No other 
audiology reports are of record.  A careful review of the 
service medical records indicates that included therein are 
outpatient reports from Schwaebisch Hall, Germany and the 
U.S. Army Hospital in Augsburg, Neu Ulm Annex, Germany, none 
of which refer to audiology testing.  Interestingly, an   
April 1964 physical profile record from Neu Ulm indicated 
"1" for hearing, both then and previously.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); [Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The "P" stands for 
"physical capacity or stamina;" the "U" indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the "hearing and 
ear;" the "E" is indicative of the eyes; and the "S" stands 
for psychiatric condition).].

The veteran's service medical records appear to be complete, 
and the veteran himself has not furnished specific 
information which would enable VA to conduct a useful search 
for the allegedly missing military medical records.  
Moreover, the veteran has not specifically indicated that any 
report of such alleged testing would reveal any additional 
information which would be useful to the Board's decision.  
Cf. Brock v. Brown, 10 Vet. App. 155, 162 (1997).  As the 
Court has stated: "The VA's . . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has presented private medical 
records and his own statements and those of his 
representative.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  As noted in the Introduction, the 
veteran requested a travel board hearing, which he later 
canceled.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). For certain 
chronic disorders, to include sensorineural hearing loss, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2003).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. Hensley, supra.  
For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Presumption of soundness/aggravation of preexisting injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
38  U.S.C.A. 1111 (West 2002); 38 C.F.R. 3.304(b) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).

Factual Background

The record includes the veteran's service medical records.  
Audiometric examination at the time of the veteran's 
induction in September 1963 showed puretone thresholds for 
the left ear as 0, 0, 15, 50 and 50 for the 500, 1000, 2000, 
3000 and 4000 Hertz levels respectively and for the right ear 
5, 5, 5, 0 and 5 for the 500, 1000, 2000, 3000 and 4000 Hertz 
levels respectively.  The examiner noted on the report 
"defective hearing, high frequency."  

The veteran's service medical records are devoid of any 
reference to ear problems or exposure to acoustic trauma.  As 
noted above, in the April 1964 physical profile record, 
hearing was "1".

Audiometric examination at the time of the veteran's 
separation in September 1965 showed puretone thresholds for 
the left ear as -5, -5, 25, 45 and 40 for the 500, 1000, 
2000, 3000 and 4000 Hertz levels respectively and for the 
right ear 5,-5, 15, 0 and 0 for the 500, 1000, 2000, 3000 and 
4000 Hertz levels respectively.  The examiner noted high 
frequency hearing loss, left ear.  

There is no relevant contemporaneous evidence for decades 
after the veteran left military service.  

In February 1999, the veteran submitted audiometric test 
results dated in December 1996.  The audiogram test results 
showed puretone thresholds for the left ear as 10, 20, 70, 
80, 95, 80 and 80 for the 500, 1000, 2000, 3000, 4000, 6000 
and 8000 Hertz levels respectively and for the right ear 10, 
15, 60, 60, 60, 65 and 80 for the 500, 1000, 2000, 3000, 
4000, 6000 and 8000 Hertz levels respectively.  

Treatment records from Hyman Speech, Language, and Hearing 
Services, Inc., show that the veteran has been seen only 
once, in December 1996, at which time the test results 
indicated that the veteran had a moderate to severe high 
frequency sensorineural hearing loss for the right ear and a 
mild to profound high frequency sensorineural hearing loss 
for the left ear.  The treatment records also revealed a 
finding of mild to profound sensorineural hearing loss at 750 
Hertz and above for the left ear and a mild to severe, 
sensorineural hearing loss at 1000 Hertz and above for the 
right ear.     

Dr. B. stated that the veteran has been followed from his 
office since 1973 and does have a history of unprotected 
noise exposure while in the military service from large 
caliber gun fire.  Dr. B also stated that the veteran was 
first diagnosed with neurosensory hearing loss in 1980 which 
gradually became symptomatic to the point that he was 
referred to a hearing specialist in 1996 and again in 2002.  
Dr. B., concluded that the veteran's profound high frequency 
sensorineural hearing loss was consistent with his history of 
unprotected noise trauma to which he was exposed in the mid 
1960's.  

The veteran was afforded a VA examination in November 2002.  
Pure tone threshold results showed for the left ear as 15, 
45, 75, 80, and 100 for the 500, 1000, 2000, 3000, and 4000 
Hertz levels respectively and for the right ear 10, 35, 60, 
70, and 70 for the 500, 1000, 2000, 3000, and 4000 Hertz 
levels respectively.  Speech recognition scores were 76 
percent for the right ear and 68 percent for the left ear.  

The VA examiner stated that there was no evidence that there 
was an age-related progression of the hearing loss from 1963 
to 1965.  The examiner explained that with noise exposure, 
hearing loss is affected mainly in the 3000 to 6000 range and 
from entrance to discharge from 1963 to 1965, those 
thresholds remained stable, with even improvement at 4000 
Hertz.  The examiner concluded that it was his opinion that 
there is no significant change in hearing from entrance to 
discharge, from 1963 to 1965, and that the hearing remained 
stable during military service.  
The VA examiner also noted that the record shows that the 
next testing performed after service was first done in 1996, 
rendering it difficult to state that there is a progression 
of hearing loss that is a result of the veteran's military 
service.  The examiner concluded by stating that the 
thresholds from entrance to discharge were unremarkable and 
did not show a further progression of hearing loss from 1963 
to 1965 with military service.   

Analysis

The veteran in essence contends that he suffered noise trauma 
exposure from working on a military firing line where weapons 
were fired all day long and constant and that he incurred a 
bilateral hearing loss as a result.  He also appears to 
contend that the left ear hearing loss which was recorded on 
enlistment was aggravated through such noise exposure.   

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has 
bilateral hearing loss, which appears to have been initially 
diagnosed in 1996.  This satisfies element (1) of Hickson, 
the presence of a current disability.

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records do not reflect 
that the veteran experienced a hearing disorder during 
service, with the exception of the pre-existing left ear 
hearing loss, which as noted by the VA examiner appeared to 
improve during service.  The service medical records contain 
no record of complaints of or treatment for hearing loss or 
ear disease during service and the April 1964 physical 
profile was "1".  
There is absolutely nothing in the service medical records 
which indicates any right ear hearing problems.

The veteran contends hearing loss was noted prior to his 
discharge from military service. The veteran's statement is 
true, in that his separation physical examination includes a 
finding of left ear hearing loss.  However, as noted by the 
November 2002 VA examiner, this is the same hearing loss 
noted on enlistment; the examiner stated that the records did 
not show progression of hearing loss from 1963 to 1965 during 
military service. 

At this juncture, the Board finds that the statutory 
presumption of soundness has been rebutted.  The left ear 
hearing loss was clearly identified during audiological 
testing done in connection with the enlistment physical 
examination, and such hearing loss was duly noted by the 
examiner.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002).  With 
respect to claimed aggravation, the statutory presumption of 
aggravation does not attach, since there was no increase in 
disability during service.  Significantly in this regard, the 
November 2002 VA examiner concluded that the pre-existing 
left ear disability did not become worse during service and 
indeed actually appeared to improve during service.  See 
38 U.S.C.A. § 1153 (West 2002).  

The heart of the veteran's case is his contention that he 
served on a firing line where large caliber weapons were 
being fired, without ear protection, and that in-service 
injury should therefore be conceded.  His representative 
stated in the May 2003 written brief presentation that VA 
"has determined that a positive association exists between 
exposure to acoustical trauma and the subsequent development 
of hearing loss."  No basis was provided for this statement.  
Even assuming that this is a correct statement, it begs the 
question of what constitutes acoustic trauma.

The Board declines to equate the presence of this veteran on 
a weapons firing line with injury to the ears caused by 
acoustic trauma.  Although the veteran, like virtually all 
veterans, was exposed to noise in service, this does not 
automatically mean that there was injury caused thereby.  The 
veteran and his representative have not pointed to any such 
statutory or regulatory presumption, and the Board is aware 
of none.  Thus, which not necessarily disagreeing that the 
veteran was exposed to noise, the Board rejects the notion 
that acoustic trauma and resulting ear damage should be 
conceded.   

With respect to in-service acoustic trauma, as with all 
questions this must be answered based on evaluation of the 
entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence].  In this case, the record is devoid 
of any objective evidence of acoustic trauma and/or injury to 
the ears in service.

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury or disease in service.  
The Board has considered those statements.  However, it is 
well-established that the veteran, as a layperson without 
medical training, is not qualified to render medical opinions 
regarding matter such as diagnosis and etiology of disorders 
and disabilities, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."]  In addition, 
to the extent that the veteran is contending that he 
sustained an ear injury in service, his recent statements are 
outweighed by the utterly negative service medical records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

With respect to the statutory one year presumption of in-
service incurrence, see 38 C.F.R. §§ 3.307 and 3.309, the 
initial diagnosis of right ear hearing loss was in 1996, over 
three decades after the veteran left military service.  This 
presumption does not avail the veteran.  

In short, there is no evidence of acoustic trauma or ear 
disease during service.  Accordingly, Hickson element (2) has 
not been satisfied.

With respect to Hickson element (3), medical nexus, the only 
support for the veteran's claim emanates from his own 
statements decades after service and Dr. B's May 2000 
statement.  With respect to the veteran's own statements, as 
discussed above he is not competent to offer a nexus opinion.  
See Espiritu, supra.  

Dr. B. is clearly competent to render a medical nexus 
opinion.  However, it must be noted that Dr. B does not offer 
any basis for his conclusion that the veteran's current 
bilateral hearing loss was related to his military service.  
In particular, Dr. B. appears to have assumed that "noise 
exposure" and "noise trauma" are one and the same, since 
he used those terms interchangeably.  No basis was stated for 
this leap.   
Crucially, the opinion did not refer to or discuss the pre-
existing left ear hearing loss noted during the enlistment 
physical examination. 

Dr. B's opinion is inconsistent with other objective evidence 
of record.  For example, the opinion indicates that the 
veteran was first diagnosed with neurosensory hearing loss in 
1980.  This is not reflected in the medical evidence, which 
indicates that the initial diagnosis of bilateral hearing 
loss was in 1996. 




Even if the 1980 date provided by Dr. B. is in fact correct, 
he failed to explain why there could be a lag of over fifteen 
years between the veteran's purported exposure to "noise 
trauma" and the alleged onset of hearing loss.   

In short, the Board finds this statement to be of relatively 
little probative value.  

As previously stated, the veteran was afforded a VA 
examination in November 2002.  As noted above in connection 
with the Board's discussion of Hickson element (2), the VA 
examiner concluded that the veteran's hearing remained stable 
during military service, thus discounting the aggravation 
theory offered by the veteran and his representative.  The 
examiner also did not find any connection between the 
veteran's military service and hear loss which was initially 
diagnosed several decades thereafter.  Significantly, the VA 
examiner observed that no findings consistent with hearing 
loss due to noise (to be expected in the 3000 to 6000 Hz. 
range) could be identified on review of the enlistment and 
separation audiology reports.     

With respect to medical nexus, the Board believes that the 
November 2002 VA examiner's opinion outweighs that of Dr. B.  
The VA examiner reviewed the service medical records and 
interpreted their meaning; Dr. B. did not mention them.  The 
VA examiner noted the over 30 year gap between service and 
initial diagnosis.  Dr. B. noted a shorter but still lengthy 
gap of approximately fifteen years, which is not congruent 
with the record.  He did not explain how exposure to acoustic 
trauma would not manifest itself in hearing loss for many 
years.  

It is clear that the VA examiner's opinion as based upon a 
thorough and careful review of the medical evidence.  
A preponderance of the evidence is against the veteran's 
claim as to this point.  Accordingly, Hickson element (3) has 
also not been satisfied.  

In summary, for the reasons and bases expressed above, the 
Board concludes that Hickson elements (2) and (3) have not 
been met.  A preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




	                        
____________________________________________
	Barry F. Bohan	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



